Title: Oct. 7. Monday.
From: Adams, John
To: 


       Mr. Dumas has been out, upon the Discovery.—Neither Mr. V. nor Mr. G. could guess the Reason, why their High Mightinesses had sent their Agent De Spieringshoek to desire me to postpone the Signature of the Treaty untill tomorrow. Mr. B. whom he met in the Street explained it. He says the Prince had sent Word to their High M. that he desired a Conference with them to day, and as the Signature would take up some time they should be obliged to make the Prince or me wait. He learn’d afterwards from Mr. K. that the Council of War of the Navy Officers at the Texel, have sent an express to day, to inform the States, that it is impossible for the Fleet to go to Brest, according to the Resolution of their H.M. because they were not ready. They are in Want of Men, of Provisions, of Stores. Every Ship in the Fleet is in Want of Something essential. The Blame of this, will fall upon the Prince.
       The Prince, in his Conference, to day, has communicated his orders and Correspondence relative to the Navy.
      